Citation Nr: 0903056	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected dermatomyositis with 
Gottron's papules.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1983 to 
March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
RO, which granted service connection for dermatomyositis with 
Gottron's papules and established an initial disability 
rating of 10 percent.  

A September 2007 Board decision remanded the matter of an 
increased rating for the service-connected left hand carpal 
tunnel syndrome for further development, including the 
issuance of a Statement of the Case.  An April 2008 Statement 
of the Case increased the initial disability rating for the 
service-connected left hand carpal tunnel syndrome.  As a 
Substantive Appeal on that issue has not yet been received, 
that matter is not before the Board for its consideration.  


FINDINGS OF FACT

1.  For the period from May 13, 2002 until August 30, 2002, 
the dermatomyositis with Gottron's papules is shown to have 
been manifested by exfoliation and peeling of an exposed skin 
area.  

2.  For the period beginning on September 4, 2002, the 
dermatomyositis with Gottron's papules is shown to have been 
productive of a disability picture consistent with one 
requiring constant or near-constant systemic therapy with 
corticosteroids as well as immunosuppressive medications.  


CONCLUSIONS OF LAW

1.  Prior to September 1, 2002, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected dermatomyositis with Gottron's papules were 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.118 including Diagnostic Codes 7800-7806 (2001).  

2.  The criteria for the assignment of a 60 percent rating, 
but not higher, for the service-connected dermatomyositis 
with Gottron's papules have been met beginning on September 
4, 2002.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.3, 4.7, 4.118 including Diagnostic Code 7821 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.  

VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This duty to 
assist contemplates that VA will help a claimant obtain 
records relevant to his claim(s), whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded a relevant VA 
examination and a sufficient medical opinion has been 
obtained.  

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  


Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The diagnostic criteria under which dermatomyositis was rated 
changed during the course of this appeal.  Prior to August 
30, 2002, no specific diagnostic code existed for 
dermatomyositis.  This condition was generally rated by 
analogy using the criteria for scars or eczema under 
Diagnostic Codes (DCs) 7800-7806.  38 C.F.R. § 4.118, DCs 
7800-7806 (2001).  

Prior to August 30, 2002, a disfiguring head, face or neck 
scar which is no more than slight is rated noncompensable.  
38 C.F.R. § 4.118, DC 7800 (2001).  Scars that are 
superficial, and poorly nourished with repeated ulceration 
are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, DC 
7803 (2001).  Scars that are superficial, tender and painful 
on objective demonstration are evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, DC 7804 (2001).  Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, DC 7805 (2001).  

DCs 7801 and 7802 provided evaluations for scars resulting 
from burns. 38 C.F.R. § 4.118 (2001).  

A noncompensable evaluation was assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  A 10 percent disability 
evaluation is assigned for eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is provided where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, DC 7806 (2001).  

As of August 30, 2002, dermatomyositis is rated under DC 
7821.  A noncompensable evaluation is warranted where less 
than 5 percent of the entire body or exposed areas are 
affected; and no more than topical therapy was required for 
the past 12-month period.  A 10 percent rating is warranted 
where there is at least 5 percent, but less than 20 percent, 
of the entire body affected, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or, where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7821 (2008).  

A 30 percent evaluation is warranted when the skin disorder 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or, systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

Finally, a 60 percent evaluation is warranted where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or, constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past 12-
month period.  Id.  


Dermatomyositis with Gottron's Papules

The veteran contends a higher initial evaluation is 
assignable because he has been taking a corticosteroid and an 
immunosuppressive drug continuously over the past year.  In 
addition, he asserts that, when untreated, the condition also 
affected his knees, the area over his eyes, his elbows and 
his arms.  

A May 2000 private consultation report from Dr. W.R. 
indicated that the veteran had been prescribed Prednisone to 
treat his interstitial lung disease.  An examination revealed 
no skin rashes, changing skin lesions, scaling, itching or 
abnormal pigment changes.

The private treatment records from Dr. R.T. dated between 
April 2002 and September 2004 reflected that the veteran 
received regular treatment for his dermatomyositis.  A May 
2002 treatment note indicated that the veteran was suffering 
from Gottron's papules over his fingers with no swelling or 
tenderness.  This rash was noted to have slightly improved in 
an August 2002 treatment note, and a "breakout" over the 
extensor surfaces of his elbows, including some 
discoloration, flaking and peeling of the skin was also 
noted.  

Gottron's papules were noted to be present on the veteran's 
fingers in a September 4, 2002 treatment note, and that his 
condition was "clearly evolving into dermatomyositis."  
Prednisone and Methotrexate were prescribed to treat this 
condition.  Subsequent treatment notes reflected the 
veteran's continued use of these medications, as well as an 
improvement in his skin condition.  

The veteran reported being prescribed Prednisone for a 
"couple of years" as well as being prescribed Methotrexate 
in an October 2002 VA orthopedic examination.  

At his December 2007 VA dermatology examination, the veteran 
reported that he had been diagnosed with dermatomyositis in 
2002 and was prescribed Methotrexate and Prednisone to treat 
the condition.  He had not been prescribed Prednisone over 
the past year.  His condition had been continuous and 
generally stable, but with intermittent flare-ups.  

An examination revealed hyper-pigmented patches with scaling 
on the veteran's back and right anterior shoulder, and his 
hands and arms were "normal."  The percent of the veteran's 
body affected by his condition was noted to be 3 percent.  
Itching and scaling was attributed to tinea versicolor, which 
the examiner opined was at least as likely as not caused by 
or aggravated by the immunosuppressive drug Methotrexate.  No 
extensive lesions or disfigurement were noted.  

The veteran filed his claim of service connection for 
dermatomyositis on May 14, 2002.  Between that date of filing 
and August 30, 2002, the veteran reported Gottron's papules 
over his fingers as well as reported additional papules on 
his elbows.  No disfigurement was noted in his treatment 
records.  

A 10 percent disability evaluation is warranted for this time 
period as the veteran's dermatomyositis involved an exposed 
skin area and was noted to have been peeling and flaking.  
38 C.F.R. § 4.118, DC 7806 (2001).  A higher evaluation is 
not assignable in the absence of competent evidence of 
constant itching, extensive lesions or marked disfigurement.  

The revised diagnostic codes became effective on August 30, 
2002.  A September 4, 2002 treatment record reflected that 
the veteran was prescribed an immunosuppressive drug, 
Methotrexate, and a corticosteroid, Prednisone, to treat his 
dermatomyositis.  

A May 2000 private treatment report indicates that the 
veteran had been prescribed Prednisone; however, it was noted 
to be have been prescribed to treat his interstitial lung 
disease not his dermatomyositis.  The private treatment 
records dated through September 2004 reflect the continued 
use of these medications as well as regular treatments for 
dermatomyositis.  The veteran credibly reported at his 
December 2007 VA dermatology examination that he had been 
using an immunosuppressive medication, Methotrexate, over the 
past year to treat his dermatomyositis, and the examiner 
attributed the veteran's tinea versicolor to this 
immunosuppressive medication.  

As such, the veteran's condition warrants a 60 percent 
disability evaluation beginning on September 4, 2002, the 
date the new diagnostic codes became effective.  
This is the highest disability rating available under these 
criteria.  DC 7821.  


Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b).  

The governing norm in such a case is that the case presents 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  

The veteran has not reported missing any days from work as a 
result of his dermatomyositis nor is there evidence of any 
periods of hospitalization.  There is no evidence of marked 
interference with employment beyond the severe impact 
contemplated by the schedular evaluation.  

In the absence of evidence of exceptional factors for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

An increased, initial rating evaluation in excess of 10 
percent for the service-connected dermatomyositis with 
Gottron's papules prior to September 1, 2002 is denied.  

An increased rating of 60 percent, but no more, for the 
service-connected dermatomyositis with Gottron's papules 
effective on September 4, 2004 is granted, subject to the 
regulations controlling the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


